        Case 2:20-cv-03029-ODW-E Document 42 Filed 03/16/21 Page 1 of 1 Page ID #:429

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:20-cv-03029-ODW (Ex)                                   Date   March 16, 2021
 Title           Comphy Co., Inc. v. Comfy Sheet et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       Plaintiff requests permission to serve Defendants Comfy Sheet and Pratik Jain with a
summons and the Second Amended Complaint by alternative means, pursuant to Federal Rule
of Civil Procedure 4(f)(3). (Pl.’s Resp. to Feb. 26, 2021 Order to Show Cause (“Request”) 2–3,
ECF No. 40.) Upon full consideration, the Court finds that service under Rule 4(f)(3) is
warranted, as it appears the proposed method of service is not prohibited by international
agreement nor violative of general due process concerns, and it is likely to practically afford
Defendants with notice and an opportunity to defend in this action. See Rio Props., Inc. v. Rio
Int’l Interlink, 284 F.3d 1007 (9th Cir. 2002) (affirming district court’s order permitting service
via email and over the Internet); Marlabs Inc. v. Jakher, No. 07-cv-04074 (DMC)(MF),
2010 WL 1644041, at *3 (D.N.J. Apr. 22, 2010) (“This Court will permit Defendant to be
served through counsel, as it is apparent that he is in contact with his attorney. Service upon
Defendant through his attorney comports with constitutional due process . . . .”).

      Accordingly, Plaintiff’s request is GRANTED. Plaintiff shall be permitted to serve
Defendants as proposed. Plaintiff must file valid Proofs of Service on or before March 26,
2021; the failure to do so may result in dismissal of these Defendants.

         IT IS SO ORDERED.
                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
